Broyles, C. J.
The defendant ivas tried on an indictment containing two counts. The first count charged him with carrying a concealed pistol, and the second count with carrying a pistol ivithout having obtained a license to do so. The jury returned a general verdict of guilty, which meant guilty on both counts. The evidence authorized a conviction on the second count but was insufficient to support a conviction on the first count. The only evidence tending to show that the defendant was carrying a concealed pistol at the time in question was the testimony of the prosecutor that he *344saw’ the defendant' pull a pistol out of his pocket. The witness, however, failed to state from what pocket the weapon ivas pulled, or whether any part of it was visible in the pocket before it was taken therefrom, or whether it was concealed from view before being drawn. It follows that the defendant’s conviction on the first count was unauthorized, and that the refusal to grant a new trial was error. See Davis v. State, ante, 343.

Judgment reversedl


MacIntyre and Guerry, JJ., concur.